            Case 1:18-cr-00333-JGK Document 202 Filed 01/16/20 Page 1 of 1



                                                                                                                     787 Seventh Avenue
                                                                                                                     New York, NY 10019-6099
                                                                                                                     Tel: 212 728 8000
                                                                                                                     Fax: 212 728 8111




January 16, 2020

VIA ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312


Re:    United States v. Akshay Aiyer, 18-CR-00333 (JGK)

Dear Judge Koeltl:

We write on behalf of our client, Akshay Aiyer, to request a modification to the conditions of Mr.
Aiyer’s personal recognizance bond.

Under the terms of his bond, Mr. Aiyer’s travel is restricted to the Southern and Eastern Districts of
New York and the District of Massachusetts. We respectfully request that the Court temporarily
modify the travel restrictions to permit Mr. Aiyer to travel to Southport, Connecticut, located in the
District of Connecticut, on January 26, 2020 to visit with his girlfriend’s family. The government and
the U.S. Pretrial Services Office do not object to this request.

Respectfully submitted,



/s/ Martin Klotz_________
Martin Klotz


cc: All Counsel of Record (via ECF)




            NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                   in alliance with Dickson Minto W.S., London and Edinburgh
